DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Weimer et al (US 20120038903).
 	With respect to claim 1, Weimer et al teach a range finding device (figure 3A, item 104) comprising: a light-emitting unit (figure 3A,item 304) including a plurality of light-emitting regions arranged in a two-dimensional array (par 0031, …array includes a vertical cavity surface emitting laser (VCSEL)  configured to provide an array of lasers; and par 0038 , The laser array 306 generally includes multiple laser sources…a two dimensional array), configured to emit light from each of the plurality of light-emitting regions (figure 3A, item 204); an optical element configured to guide the light emitted from the light-emitting unit to a range finding area (figure 3A, item 318); a light-receiving unit configured to receive light reflected from a target object existing in the range finding area when the light emitted from the light-emitting unit hits the target object and reflects from the target object (figure 3A, item 324), the light-receiving unit being divided into a plurality of light receiving regions (figure 3A, item 326); and circuitry (a region light intensity control unit, a region light intensity measurement unit and a range finder unit) configured to control light emission amount of each of the plurality of light-emitting regions of the light-emitting unit (figure 3A, item 308 and par 0030, the payload controller 308 can receive intensity information from the multiple pixel detector 324, and, as described herein , adapt the intensity of at least portions of the illumination light 116) respectively corresponding to the plurality of light receiving regions of the light-receiving unit (par 0034, transmit optics 318 comprising a lens or lens system operable to disperse the light from one of the beams 208, such as a primary or undeflected beam 212, so that it illuminates an area within the field of view 204 of the Lidar system 104 corresponding to a plurality of pixels 326 of the multiple pixel detector 324 can be provided); measure an amount of light received at each of the light receiving regions of the light-receiving unit (figure 3A, item 308 and par 0030); measure a distance to the target object for each of the light receiving regions of the light-receiving unit (par 0030, In connection with obtaining range information, the payload compute 308 can perform timing functions) by measuring a time difference between a start time when the light is emitted from the light-emitting unit and a time when the light reflected from the target object is received by each of the light receiving regions of the light-receiving unit (par 0016, Information regarding the time of flight is used to obtain range information); cause each of the plurality of light-emitting regions of the light-emitting unit to emit the light with the same light amount as a preliminary light emission stage (figure 4, item 428 and par 0044, Illuminating beams 212 are then generated or outputted (step 428)…this initial illumination pattern 206 may comprise an interrogation pattern) and in par 0026, intensity of the illumination light 116 is the same or approximately the same across the entire pattern 206. The illumination pattern 206 illustrated in figure 2K can comprise an interrogation signal); control the light emission amount of each of the plurality of light-emitting regions of the light-emitting unit to be used for a main light emission stage corresponding to a range finding operation of the target object based on the amount of light received at each of the light receiving regions of the light-receiving unit that was measured at the preliminary light emission stage (figure 4, item 444 and par 0045, The payload computer 308 can then determine whether, based on the information received from the multiple pixel detector 324, adjustments to the pattern 206 of the illumination signal or light 116 are desirable or required (step 440)…they are implemented by providing a suitable control signal to the light source 304…(step 444). Examples of adjustments that may be made include adjustments needed to avoid saturation of one or more pixels 326 of the multiple pixel detectors 324…This can be accomplished by reducing the intensity of deflected beams 210 incident on particularly reflective areas of the scene 112); and measure the distance to the target object for each of the light receiving regions of the light-receiving unit by performing the range finding operation at the main light emission stage (par 0050, range information can be obtained by determining a time of flight by determining the time elapsed between the production of a beam 208 of light and the time at which reflected light 120 corresponding to that beam 206 is received at a pixel 326 of the multiple pixel detector 324).
 	With respect to claim 6, a method claim recited similar features as discloses in the claim 1, therefore the claim 8 is rejected by the same reasons and cited references as indicated in the rejection of the claim 1 above.
 	With respect to claim 4, Weimer et al teach wherein light-emitting unit includes vertical cavity surface emitting laser as a light source (par 0031).
 	With respect to claim 5, Weimer et al teach wherein the optical element is a wide-angle lens (figure 3A, item 318, transmit optic 318…lens…disperse the light…illuminates …field of view 204).

Allowable Subject Matter

Claims 2-3, and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Campbell (US 10641874) discloses sizing the field of view of a detector to improve operation of a Lidar system.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865